Title: To Alexander Hamilton from Staats Morris, 9 January 1800
From: Morris, Staats
To: Hamilton, Alexander


          
            Sir
            Fort McHenry 9 January 1800
          
          Two men of my Company having been disqualified for the Service by disease, as will appear by the enclosed certificate of Doctor Scanlan, I take the liberty of requesting that they may be discharged
          A private of Captain Bruff’s Company by the name of Lawrence was some time since left in confinement at this post by Lt. Muhlenberg said to have been by your directions. The charge is for desertion—I would thank you Sir for your orders relative to his case and I am with the highest respect & regard Sir Your Obedt. Servt.
          
            Staats Morris
            Capt. Commdg
          
           Majr. Genl. Hamilton Commandr. in chief of the Army of the United States
        